Citation Nr: 1535668	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (also previously rated as nightmare disorder) prior to December 21, 2013.

2.  Entitlement to a rating in excess of 50 percent for PTSD (also previously rated as nightmare disorder) from December 21, 2013 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During an October 2013 telephone conversation with VA, the Veteran stated that he wanted a BVA videoconference hearing.  A hearing was scheduled but the Veteran did not report for the hearing.  The file contains a partial letter that appears to attempt to notify the Veteran of his scheduled hearing.  The notification letter on file is not complete.  For example, the first page with the address the letter was sent to is not of record.  It is unclear if the letter was ever sent to the Veteran or to what address the letter was sent.  As it is unclear if the Veteran received proper notice of his hearing, he should be scheduled for another Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action to schedule the Veteran for a videoconference hearing to be held before a Veterans Law Judge.  The Veteran should be notified of the date and time of the scheduled hearing.  A copy of the letter scheduling the Veteran for that hearing should be included in the record.  In addition, his representative should be notified.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, this issue should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




